Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
 SPECIFICATION OBJECTION
A subsection, “BRIEF DESCRIPTION OF DRAWING”, is missing from the specification.
					     REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to “obtainable” in line 1 of claim 1,  see Atlantic Thermoplastics Co. Inc. v Faytex Corp. 23 USPQ 2nd 1481 (footnote 6 on page 1486), Ex parte Tanksley 26 USPQ 2nd 1389, and Purdue Research v Watson 1959 CD 124 (Dist. Ct.) affirmed by CCPA 120 USPQ 521. It is unclear what is encompassed by “obtainable”.  One does not exactly and precisely know what a given polymer is particularly considering the lack of recitation of a myriad of parameters which affect the polymer identity.  Thus, it is indefinite and the examiner suggests “obtained” instead.
	Other claims depend from the indefinite claim 1 would be also indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 12, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by o Leising (US 4,525,519).
The instantly recited “for dip-molding applications” of claim 1 would have little probative value since it would be an intended use and claim 19 reciting a coating would be also evidence.  In other words, the instant claims are directed to a polymer latex regardless of its use.
	Leising teaches polymer lattices of copolymers based on styrene, butadiene and acrylonitrile obtained in presence of seed in example 13.  The seed having an average particle diameter of 0.1 µm is taught in Step 1 of example 1 in which use of 750 g of butyl acrylate (Tg of -54oC), 660 g of styrene (Tg of 100oC) and 60 g of dimethylaminoethylacrylate is taught.  A Tg of such seed would have a Tg falling within oC to 50oC inherently and see the following case laws.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the seed of the Step 1 of example 1 of Leising.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Utilization of seed latex having a particle size of 37 nm and 450 g of acrylonitrile, 480 g of butadiene and 40 g of methacrylic acid in Example 2 falling within scope of claimed composition.
Leising teaches use of the latencies for coating paper (i.e. the instant claim 19) and preparation of non-woven sails (i.e. the instant claim 14) at col. 6, lines 13-15.
	Thus, the instant invention lacks novelty.

Claims 1-5, 7-9, 12, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leising (US 4,525,519).
	The instant claim 9 further recites a stabilizer for an emulsion polymerization over the example 13 of Leising.
	Leising further teaches employing an emulsifier at col. 5, lines 53-55 and the emulsifier is taught as one of stabilizers in the instant specification.

See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

	Claims 1-9, 12, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leising (US 4,525,519), or in view of Vogt et al (US 5,750,618).
	The instant claim 6 further recites seed latex particles of 10-90 nm over 100 nm in example 1 of Leising and the a seed latex particles having seed latex particles size of 0.1 µm (i.e. 100 nm) would be a little larger than 90 nm recited in claim 6.   But, a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed, Cir. 1985).
	Further, utilization of seed latex particles having different sizes is known in the art.   Vogt et al teach utilization of seed latex having a particle size of 37 nm and 20-50 nm in example 1 and claim 7, respectively.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize seed latex particles having different sizes such as 90 nm in Leising since Leising further teaches a seed latex particles having seed latex particles size of 0.1 µm (i.e. 100 nm) and since the above cited case laws stated In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)), and furthermore utilization of seed latex particles having different sizes is known as taught by Vogt et al absent showing otherwise.
	The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	
Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leising (US 4,525,519) in view of Vogt et al (US 5,750,618), and further in view of    Szczechura et al (US 5,084,514).
The instant claim 13 further recites a method of a dip-molding for obtaining gloves over the coatings taught by Leising discussed above.
Vogt et al further teach utilization of polymeric lattices for dip-molding for gloves as well as coatings at col.1, lines 7-11.
Szczechura et al teach a polymer latex for making gloves in abstract and the recited steps of claim 13 in claim 1 and at col. 3, line 47 to col. 4, line 53 in which a curing temperature of 250-310oF (121-154oC) is also taught.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize polymer lattices of copolymers based on styrene, butadiene and acrylonitrile obtained in presence of seed in example 13 of Leising for  since utilization of polymeric lattices for dip-molding for gloves as well as coatings is well-known as taught by Vogth et al and since the instant method of the dip-molding for obtaining gloves is also well-known as taught by Szczechura et al absent showing otherwise.
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

				     EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0175500 A1 and US 2003/0138579 A1 teach various methods of obtaining latex gloves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





   
THY/June 4, 2021                                             /TAE H YOON/                                                                          Primary Examiner, Art Unit 1762